                    IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF HAWAII

SEAN PHILIP SCHUYLER,         )         CIVIL 17-00277 LEK-KSC
                              )
          Plaintiff,          )
                              )
     vs.                      )
                              )
NANCY A. BERRYHILL, Acting    )
Commissioner of Social        )
Security,                     )
                              )
          Defendant.          )
_____________________________ )


            ORDER DENYING DEFENDANT’S MOTION TO AMEND AND ALTER
              THE JUDGMENT PURSUANT TO FED. R. CIV. PRO. 59(E)

               On September 21, 2018, this Court issued the Order

Granting Plaintiff’s Appeal and Reversing the Administrative Law

Judge’s October 15, 2015 Decision (“9/21/18 Order”).        [Dkt.

no. 21.1]      On October 19, 2018, Defendant Nancy A. Berryhill,

Acting Commissioner of Social Security (“the Commissioner”),

filed her Motion to Amend and Alter the Judgment Pursuant to Fed.

R. Civ. Pro. 59(e) (“Motion for Reconsideration”).        [Dkt.

no. 23.]      Plaintiff Sean Philip Schuyler (“Plaintiff”) filed his

memorandum in opposition on November 22, 2018, and the

Commissioner filed her reply on December 4, 2018.         [Dkt. nos. 27,

28.]       The Court has considered the Motion for Reconsideration as

a non-hearing matter pursuant to Rule LR7.2(e) of the Local Rules

of Practice of the United States District Court for the District

       1
           The 9/21/18 Order is also available at 2018 WL 4558466.
of Hawaii (“Local Rules”).    The Commissioner’s Motion for

Reconsideration is hereby denied for the reasons set forth below.

                              BACKGROUND

             The relevant factual and procedural background of this

case is set forth in the 9/21/18 Order, which ruled on

Plaintiff’s appeal from Administrative Law Judge Jeffrey

Hatfield’s (“ALJ”) October 15, 2015 Decision (“Decision” and

“Appeal”).    The ALJ ultimately ruled that Plaintiff was not

disabled, for purposes of the Social Security Act, since

February 26, 2013.    [Administrative Record (“AR”) at 12-36

(Decision).]    This Court granted the Appeal and reversed the

Decision, ruling that the ALJ committed legal error by rejecting

Plaintiff’s testimony regarding the severity of his symptoms and

by rejecting the lay witness testimony regarding Plaintiff’s need

for one day off per week to manage his symptoms.    These errors

were not harmless and, in light of these errors, the ALJ’s

ultimate ruling that Plaintiff was not disabled was not supported

by substantial evidence.    9/21/18 Order, 2018 WL 4558466, at *13.

This Court remanded the case to the ALJ to make a determination

that Plaintiff was disabled during the period in question and to

make an award of benefits.    Id. at *14.   Final judgment was

entered on September 21, 2018.    [Dkt. no. 22.]

             In the Motion for Reconsideration, the Commissioner

argues this Court should amend the judgment and affirm the ALJ’s

                                   2
Decision because the 9/21/18 Order is based on the following

manifest errors: 1) misstatements of the findings that

William Marks, Ph.D., made regarding Plaintiff’s limitations; 2)

failure to give the deference that the substantial evidence

standard of review requires be given to an ALJ’s rulings; and

3) failure to follow the ordinary remand rule.

                            STANDARD

          The Commissioner filed the Motion for Reconsideration

pursuant to Fed. R. Civ. P. 59(e), and it was timely filed within

twenty-eight days after the entry of judgment.

               Amending a judgment after entry is “an
          extraordinary remedy which should be used
          sparingly.” McDowell v. Calderon, 197 F.3d 1253,
          1255 n.1 (9th Cir. 1999) (en banc) (per curiam).
          A Rule 59(e) motion may be granted if:

               (1) such motion is necessary to correct
               manifest errors of law or fact upon which the
               judgment rests; (2) such motion is necessary
               to present newly discovered or previously
               unavailable evidence;

               (3) such motion is necessary to prevent
               manifest injustice; or (4) the amendment is
               justified by an intervening change in
               controlling law.

          Allstate Ins. Co. v. Herron, 634 F.3d 1101, 1111
          (9th Cir. 2011). In unusual circumstances, a
          court may also consider other grounds for amending
          or altering a judgment under Rule 59(e). Id.
          (allowing amendment for clerical errors). . . .

Grandinetti v. Sells, CIV. NO. 16-00517 DKW/RLP, 2016 WL 6634868,

at *1 (D. Hawai`i Nov. 8, 2016).       Rule 59(e) motions “may not be


                                   3
used to relitigate old matters, or to raise arguments or present

evidence that could have been raised prior to the entry of

judgment.”    Exxon Shipping Co. v. Baker, 554 U.S. 471, 486 n.5

(2008) (citation and quotation marks omitted).

                              DISCUSSION

I.   Dr. Marks’s Opinion

             The Commissioner argues this Court made a manifest

error of fact because this Court stated Dr. Marks found that

Plaintiff “would have difficulty maintaining consistent job

attendance and performance.”    See 9/21/18 Order, 2018 WL 4558466,

at *11; see also id. at *12 (making a similar statement).     The

Commissioner contends these were manifest errors because

Dr. Marks merely stated that Plaintiff “may have some difficulty

maintaining regular employment attendance on a consistent basis

as evident from past work performance,” and that Plaintiff’s

“mental health condition may negatively impact consistent work

performance.”    See Administrative Record (“AR”) at 368 (page 8 of

Dr. Marks’s Psychological Evaluation of Plaintiff, signed 7/19/13

(“Marks Report”)) (emphases added).

             This Court’s first statement that Plaintiff “would have

difficulty maintaining consistent job attendance and

performance,” follows a lengthy block quote from the Marks

Report, and the block quote includes the language that the



                                   4
Commissioner relies upon in the Motion for Reconsideration.      See

9/21/18 Order, 2018 WL 4558466, at *10-11.   Thus, this Court was

clearly aware of the specific language of the Marks Report.      This

Court’s statement that Dr. Marks opined Plaintiff “would have

difficulty maintaining consistent job attendance and performance”

was a summary of Dr. Marks’s overall opinion.   Id. at *11

(emphasis added).   That summary was based on all of the factors

addressed in the block quote from the Marks Report, including

Plaintiff’s: “‘poor interpersonal skills to work well with others

on a consistent basis’”; suspicions that others are “‘exploiting

or deceiving him’” or “‘trying to influence him’”; and

“‘difficulty listening to authority.’”   Id. at *10 (quoting AR at

368-69).   The block quote and the Marks Report as a whole support

this Court’s statement of Dr. Marks’s overall opinion.   See id.

at *11.    The second “would have difficulty” statement in the

9/21/18 Order that the Commissioner alleges was a manifest error

of fact is based upon the previous summary of Dr. Marks’s overall

opinion.   See id. at *12.   Therefore, the Commissioner’s argument

that this Court’s two “would have difficulty” statements

constitute manifest errors of fact is rejected.   The Motion for

Reconsideration is denied as to the alleged misreading of the

Marks Report.




                                  5
II.   Required Deference to the ALJ

           The Commissioner next argues this Court committed a

manifest error of law by not giving the deference to the ALJ’s

rulings that the substantial evidence standard requires.   In

considering Plaintiff’s Appeal, this Court was clearly aware of

the substantial evidence standard and the deference that the

standard requires, when warranted by the administrative record.

See 9/21/18 Order, 2018 WL 4558466, at *7 (describing standards

applicable to judicial review of social security decisions).

This Court noted that a district court must “not substitute its

judgment for the ALJ’s” if “the inferences reasonably drawn from

the record would support either affirmance or reversal.”    Id.

(emphasis added) (citing Molina v. Astrue, 674 F.3d 1104, 1110-11

(9th Cir. 2012)).   In this case, the record does not support

either affirmance or reversal.   In the 9/21/18 Order, this Court

concluded that:

           the ALJ committed legal error because: 1) the
           ALJ’s rejection of Plaintiff’s testimony regarding
           the severity of his symptoms was not supported by
           specific, clear and convincing reasons; and 2) the
           ALJ’s rejection of the lay evidence submitted
           regarding Plaintiff’s need for one day off per
           week to manage his symptoms was not supported by
           germane reasons.

Id. at *13.   Thus, this Court concluded that “the ALJ’s ultimate

ruling that Plaintiff was not disabled was not supported by

substantial evidence.”   Id.   The Motion for Reconsideration’s


                                  6
substantial evidence argument essentially expresses the

Commissioner’s disagreement with this Court’s ultimate conclusion

on the issue of whether Plaintiff was disabled.   A party’s mere

disagreement with a court’s prior order is not a valid basis to

grant relief pursuant to Rule 59(e).   See, e.g., United States ex

rel. Atlas Copco Compressors LLC v. RWT LLC, Civ. No. 16-00215

ACK-KJM, 2017 WL 2986586, at *2 (D. Hawai`i July 13, 2017)

(citing Leong v. Hilton Hotels Corp., 689 F. Supp. 1572, 1573 (D.

Haw. 1988) (Kay, J.)).

            Further, all of the specific arguments the Commissioner

raised within the context of her argument that this Court

incorrectly applied the substantial evidence standard are

rejected.   This includes, inter alia, the Commissioner’s

arguments regarding Plaintiff’s “32-hour workweeks” and

Plaintiff’s previous full-time work.   [Motion for Reconsideration

at 10.]    All of those arguments are improper attempts to

relitigate issues that were before this Court when it originally

considered Plaintiff’s Appeal.   See Exxon Shipping, 554 U.S. at

486 n.5.

            The Commissioner has failed to establish that this

Court committed legal error in its application of the substantial

evidence standard.   The Motion for Reconsideration is therefore

denied as to the Commissioner’s substantial evidence argument.



                                  7
III. Remand for Payment of Benefits

          Finally, the Commissioner argues this Court committed

manifest error because it remanded the case for the determination

and payment of benefits, which the Commissioner contends shows

that this Court failed to follow the ordinary remand rule.     This

Court acknowledged that: 1) the ordinary remand rule applies in

social security cases; and 2) a remand for the award of benefits

is only appropriate “‘in rare circumstances, where no useful

purpose would be served by further administrative proceedings and

the record has been thoroughly developed.’”   9/21/18 Order, 2018

WL 4558466, at *13 (quoting Treichler v. Comm’r of Soc. Sec.

Admin., 775 F.3d 1090, 1100 (9th Cir. 2014)).   This Court found

that the instant case presented such rare circumstances, and this

Court, after considering its rulings in light of the record as a

whole, exercised its discretion to remand the case for the

determination and award of benefits.   See id. at *14.   The

Commissioner merely disagrees with this Court’s analysis, and

that disagreement is not a valid ground for reconsideration.

Because the Commissioner has failed to establish that this Court

committed legal error in its analysis of the type of remand

appropriate in this case, the Motion for Reconsideration is

denied as to the Commissioner’s remand argument.

          The Commissioner has therefore failed to present any

ground that warrants reconsideration of the 9/21/18 Order.

                                8
                              CONCLUSION

          On the basis of the foregoing, the Commissioner’s

Motion to Amend and Alter the Judgment Pursuant to Fed. R. Civ.

Pro. 59(e), filed October 19, 2018, is HEREBY DENIED.

          IT IS SO ORDERED.




                                  9
          DATED AT HONOLULU, HAWAII, January 31, 2019,



                               /s/ Leslie E. Kobayashi
                              Leslie E. Kobayashi
                              United States District Judge




SEAN PHILIP SCHUYLER VS. NANCY A. BERRYHILL, ETC.; CV 17-00277
LEK-KSC; ORDER DENYING DEFENDANT’S MOTION TO AMEND AND ALTER THE
JUDGMENT PURSUANT TO FED. R. CIV. PRO. 59(E)




                               10
